DETAILED ACTION
Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 27, drawn to method for treating an aortic aneurysm, classified in A61B17/00.
II. Claims 1-26, drawn to a stent graft system, classified in A61F2/07.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as treatment of a non-aortic aneurysm.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching different classes/subclasses
Employing different, unrelated search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If Group II is elected, Applicant must then make elections from four sets of species (A-D; E and F; G and H; and I or J):
Species A: Control Rod with notch (Fig. 2A-D; ¶ [0045], [0047]; Claim7)
Species B: Control Rod with slot (Fig. 3A-C; ¶ [0049]; Claim 8)
Species C: Control Rod with luminal rod and wire (Fig. 4A-B; ¶ [0050]; Claim 9-10)
Species D: Control Rod with external luminal rod, internal luminal rod and wire (Fig. 5-7C;  ¶ [0051] – [0052]; Claim 11)

Applicant must also elect one of (E or F):
Species E: Control Rod on outside of stent graft (¶ [0048]; Claim 12)
Species F: Control Rod on inside of stent graft (¶ [0048]; Claim 19)
Applicant must also elect one of (G or H):
Species G: Ligature on outside surface of stent graft (¶ [0047]; Claim 15, 22)
Species H: Ligature on inside surface of stent graft (¶ [0047]; Claim 16, 23)
Applicant must also elect one of (I or J):
Species I: Single Control Rod (Fig. 1C, etc.; ¶ [0044], [0045])
Species J: Plurality of Control Rods (¶ [0058], Claim 18)
Note: A proper election would include an election from Group I and II, species set A-D, species set E-F, species set G-H and species I-J. For example, a proper election would be Group II, Species B, Species F, species H and species I.  
This application contains claims directed to the patentably distinct species mentioned above. 
Species A, B, C and D are independent or distinct because they describe different forms of releasable fixing and tightening the device ligature(s). In addition, these species are not obvious variants of each other based on the current record.
Species E and F are independent or distinct because they describe different structures of the stent graft device. In addition, these species are not obvious variants of each other based on the current record.
Species G and H are independent or distinct because they describe different structures of the stent graft device. In addition, these species are not obvious variants of each other based on the current record.
Species I and J are independent or distinct because they describe different structures of the stent graft device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Searching different classes/subclasses
Employing different, unrelated search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                         

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774